Citation Nr: 1418151	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-17 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for hypertension, currently evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1973 to August 1976 and from August 1976 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied entitlement to a rating in excess of 10 percent for the Veteran's service-connected hypertension.

A review of the Virtual VA paperless claims processing system reveals additional records pertinent to the present appeal.


FINDINGS OF FACT

1.  Prior to November 21, 2013, the evidence of record does not show that the Veteran's hypertension has been manifested by diastolic blood pressure of predominantly 110 or more, or systolic pressure of predominantly 200 or more.

2.  Resolving all reasonable doubt in his favor, since November 21, 2013, the Veteran's hypertension is shown to have been manifested by diastolic pressure that is predominantly 110 or more, or systolic pressure predominantly 200 or more.


CONCLUSION OF LAW

1.  Prior to November 21, 2013, the criteria were not met for a rating higher than 10 percent for hypertension.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic Code (DC) 7101 (2013). 

2.  Since November 21, 2013, the criteria for an increased disability rating of 20 percent, but no higher, for hypertension have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.21, 4.126, 4.130, DC 7101.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§  3.159, 3.326(a) (2013).

A July 2009 letter provided all required notice, followed by adequate time for the Veteran to submit information and evidence before initial adjudication of this claim in May 2010.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (holding that, in a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned).  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The Veteran's service treatment records, VA treatment records, and retired military treatment records identified by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

The Veteran was provided VA hypertension examinations in August 2009, April 2011, and November 2013.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports are adequate for rating purposes, as the examiners each recorded the Veteran's medical history, performed an examination, and described the current state of the Veteran's disability in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  See also 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Although the August 2009 examiner did not review the claims file and the November 2013 examiner did not state whether the claims file was reviewed, there is no indication that such a review would alter the examiners' findings regarding how the Veteran's hypertension manifested on the day of the examination, or that lack of such review otherwise impacted the adequacy of those examinations.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997); Mariano v. Principi, 17 Vet. App. 305, 311-312 (2003).  See also Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (stating that, when an increased rating is at issue, it is the present level of the Veteran's disability that is of primary concern).  The Board thus concludes that a review of the claims file would not affect the examiners' clinical findings made on examination, which are the essential findings relevant to this claim.  See id.  Additionally, the Veteran has not reported that the symptoms of his hypertension have worsened since the date of his last examination in November 2013; thus, remand for reexamination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and there is no indication of prejudicial error with regard to VA's duties to notify and assist him with this claim.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board will proceed with appellate review of this claim.

II.  Legal Criteria and Analysis

The Veteran contends that he is entitled to a disability rating in excess of 10 percent for his service-connected hypertension. Beginning November 2013, the Veteran's blood pressure readings approximate those supporting a higher evaluation and the Board will therefore grant the Veteran the benefit of the doubt and in part grant the appeal.  

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower ratings for segments of time during the period on appeal in accordance with such variations, if such is supported by the evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that staged ratings may be warranted in initial rating cases).  

The Veteran's hypertension has been assigned a 10 percent rating under DC 7101, effective as of December 1, 1993, the day following his discharge.  38 C.F.R. § 4.104.  In June 2009, the Veteran filed his claim for an increased rating.  See 38 C.F.R. §§ 3.400(o); Gaston, 605 F.3d at 984 (reflecting that the increase in disability "must have occurred during the one year period prior to the date of the Veteran's claim in order to receive the benefit" of an effective date earlier than the date of claim).  

Under DC 7101, a 10 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  A 10 percent rating is also assigned when the individual has a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.  A 20 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  Id.  A 40 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 or more.  Id.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Id. 

The term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Id., Note (1).  The diagnosis of hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id., see also Gill v. Shinseki, 26 Vet. App. 386 (2013) (holding that the definition in Note (1), including the requirement that hypertension be confirmed by readings taken two or more times on at least three different days, pertains only to the confirmation of the existence of hypertension, as opposed to the evaluation of the level of severity of the hypertension under the rating criteria). 


Prior to November 21, 2013, an evaluation in excess of 10 percent for the Veteran's hypertension is not warranted.  However, since November 21, 2013, the symptoms of the Veteran's service-connected hypertension more closely approximate the criteria for a higher, 20 percent rating.  See 38 C.F.R. § 4.104; Hart, 21 Vet. App. at 509-10.

At the November 21, 2013 VA hypertension examination, the examiner noted that the Veteran was first diagnosed with hypertension during service in 1976.  Since that time, his hypertension has been controlled with medication.  The Veteran's blood pressure readings were 174/117, 174/116, and 168/107.  Although the Veteran's diastolic pressure was greater than 110 on only two of the three tests, the readings above are sufficient to place the claim at least in relative equipoise as to the predominance of elevated diastolic blood pressure of 110 or more.  See 38 C.F.R. § 4.104, DC 7101; see also Gill, 26 Vet. App. 386.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that an increased rating for hypertension of 20 percent is warranted as of November 21, 2013, the Veteran's first blood pressure readings evidencing a diastolic pressure greater than 110, when his blood pressure readings approximated the criteria for a 20 percent rating.  See 38 C.F.R. § 4.3.

However, since November 21, 2013, there is no basis for a rating beyond the 20 percent level for hypertension.  38 C.F.R. § 4.7.  There is neither medical evidence nor lay assertions of blood pressure readings with diastolic pressure of 120 or greater.  See 38 C.F.R. § 4.104, DC 7101.  

With regard to the period prior to November 21, 2013, the evidence of record does not reflect blood pressure readings showing diastolic pressure of 110 or more, or systolic blood pressure of 200 or more, sufficient to warrant a rating higher than 10 percent.  See 38 C.F.R. § 4.104, DC 7101.  Specifically, the VA examination reports dated in August 2009 and April 2011, as well as the VA and retired military treatment records dating from one year prior to his claim, so from June 2008 to May 2013, show diastolic blood pressure of 99 at its highest, but generally between 70 and 85, and systolic blood pressure of 160 at its highest, but generally below 150.  See, e.g., VA examinations dated in August 2009 (reflecting blood pressure readings of 145/85, 150/85, and 147/88) and April 2011 (reflecting a blood pressure reading of 146/99); and blood pressure tests dated in April 2009 (147/88), July 2009 (140/85), September 2009 (120/81, 142/83, 120/90), August 2009 (130/70, 114/60, and 160/70 after exercise stress test), May 2011 (122/87), May 2012 (115/79), and May 2013 (132/72).  Thus, the criteria for a rating in excess of 10 percent for hypertension for the period prior to November 21, 2013 have not been satisfied.  See 38 C.F.R. § 4.104, DC 7101.  

Referral of the Veteran's hypertension for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of the Veteran's hypertension with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  His hypertension is manifested by symptoms including some fatigue, dizziness, and shortness of breath on exertion, and high blood pressure controlled by medication.  Under the schedular criteria, hypertension is generally compensated based on blood pressure readings.  See 38 C.F.R. § 4.104, DC 7101.  Thus, the ratings assigned compensate for the resultant symptoms of elevated blood pressure.  Specific symptoms, including fatigue, dizziness, and shortness of breath on exertion, are not mentioned in DC 7101, which, contrary to suggesting that they are not contemplated by the rating criteria, rather indicates that the presence of one or more such symptoms is assumed, and that the evaluation turns not on the particular symptoms the claimant has but rather on the underlying level of disability productive of such symptoms - namely high blood pressure.  Indeed, the purpose of the schedular criteria is not to compensate for specific symptoms, but instead for the average impairment in earning capacity resulting from such symptoms.  See 38 C.F.R. § 4.1; see also 38 C.F.R. § 4.21 (2013) (providing that application of the rating schedule requires "coordination of rating with impairment of function").  

Moreover, as explained above, even if the Veteran's disability picture might not squarely fit into the rating criteria, any doubt as to its severity has been resolved in favor of this claim in assigning higher ratings.  There is simply no evidence of manifestations of his hypertension so exceptional as to render application of the rating criteria impractical, even if certain symptoms are not specifically mentioned therein.  VA examiners in August 2009, April 2011, and November 2013, considered his reported symptoms and did not suggest that they were unusual or exceptional for hypertension.  

Additionally, although specific examples of functional impairment, including with regard to activities of daily living and employment, are not mentioned in the rating criteria, the schedule of ratings is necessarily designed with a view toward compensating a wide range of functional limitations.  See 38 C.F.R. § 4.1 (providing that the degree of disabilities specified in the rating criteria are considered adequate to compensate for considerable loss of working time); 38 C.F.R. § 4.10 (titled "Functional Impairment" and providing that the basis of disability evaluations is the ability of the body to function under ordinary conditions of daily life, including employment); 38 C.F.R. § 4.21  (2013) (providing that "[c]oordination of rating with impairment of function will . . . be expected in all instances").  There is no indication that the effects of the Veteran's hypertension on his ability to work or engage in activities of daily living are beyond those contemplated the ratings currently assigned under DC 7101. 

Because the rating criteria reasonably describe the Veteran's disability picture, the first step of the inquiry is not satisfied.  Thun, 22 Vet. App. at 115.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See id. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Moreover, frequent periods of hospitalization are not shown, and interference with employment is not sufficient by itself to warrant extraschedular referral, as the rating schedule "clearly recognizes that the rated disabilities interfere with employment."  See VAOPGCPREC 6-96 (August 16, 1996).  Accordingly, referral for extraschedular consideration is not warranted.  See id.  


In sum, entitlement to a 20 percent rating, but no higher, for hypertension as of November 21, 2013 is granted.  However, the preponderance of the evidence weighs against assignment of a rating greater than 10 percent prior to November 21, 2013.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 10 percent for hypertension prior to November 21, 2013 is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

For the period prior to November 21, 2013, a rating greater than 10 percent for hypertension is denied. 

For the period beginning November 21, 2013, a 20 percent rating for hypertension is granted. 


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


